Citation Nr: 1740824	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  11-11 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a psychiatric disorder.

2.  Whether new and material evidence has been received to reopen the claim for service connection for sleep apnea.

3.  Whether new and material evidence has been received to reopen the claim for service connection for erectile dysfunction.

4.  Whether new and material evidence has been received to reopen the claim for service connection for lumbar spine disability.

5.  Entitlement to service connection for cervical spine disability.

6.  Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae.

7.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Procedure is provided in further detail in the Reasons and Bases section below.  

The Veteran and his spouse presented testimony at a Board hearing in February 2017, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence.  However, this period has expired without additional evidence being submitted to the record.



FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric disorder in April 2004 and notified the Veteran of its decision and of his right to appeal it within 1 year thereof at the time.  The Veteran did not appeal, nor was new and material evidence received within one year of the notification of the decision at the time.

2.  Since the final April 2004 decision denying service connection for a psychiatric disorder, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received. 

3.  The RO denied service connection for sleep apnea in September 2010 and notified the Veteran of its decision and of his right to appeal it within 1 year thereof at the time.  The Veteran did not appeal, nor was new and material evidence received within one year of the notification of the decision at the time.

4.  Since the final September 2010 decision denying service connection for sleep apnea, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received. 

5.  The RO denied service connection for erectile dysfunction in June 2012 and notified the Veteran of its decision and of his right to appeal it within 1 year thereof at the time.  The Veteran did not appeal, nor was new and material evidence received within one year of the notification of the decision at the time.

6.  Since the final June 2012 decision denying service connection for erectile dysfunction, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received. 

7.  The RO denied service connection for lower back disability in September 2010 and notified the Veteran of its decision and of his right to appeal it within 1 year thereof at the time.  The Veteran did not appeal, nor was new and material evidence received within one year of the notification of the decision at the time.

8.  Since the final September 2010 decision denying service connection for lower back disability, evidence relating to an unestablished fact necessary to substantiate the claim for service connection for lumbar spine disability and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received. 

9.  The Veteran's current lumbar spine disability was not manifest in service or to a degree of 10 percent within 1 year of separation (for arthritis) and is unrelated to service.  

10.  The Veteran's current cervical spine disability was not manifest in service or to a degree of 10 percent within 1 year of separation (for arthritis) and is unrelated to service.  

11.  The Veteran's pseudofolliculitis barbae does not affect 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas; and systemic therapy such as corticosteroids or other immunosuppressive drugs have not been not required for a total duration of 6 weeks or more during the past 12-month period.  

12.  The Veteran's service-connected disabilities -- left intraorbital scar, status post hematoma removal, 30 percent; painful scar, status post hematoma removal of the left infraorbital area associated with left intraorbital scar, status post hematoma removal, 10 percent; and pseudofolliculitis barbae, 10 percent; for a combined rating of 40 percent -- do not prevent him from securing and following all forms of substantially gainful employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The April 2004 RO decision denying service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria to reopen the claim for service connection for a psychiatric disorder based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The September 2010 RO decision denying service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  The criteria to reopen the claim for service connection for sleep apnea based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

5.  The June 2012 RO decision denying service connection for erectile dysfunction is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

6.  The criteria to reopen the claim for service connection for erectile dysfunction based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

7.  The September 2010 RO decision denying service connection for lower back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

8.  The criteria to reopen the claim for service connection for lumbar spine disability based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

9.  The criteria for service connection for lumbar spine disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

10.  The criteria for service connection for cervical spine disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

11.  The criteria for a rating in excess of 10 percent for pseudofolliculitis barbae are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

12.  The criteria for schedular consideration of a TDIU or referral to the Director of Compensation and Pension for extraschedular consideration of a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise, except as indicated below.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. §§ 3.303(b), 3.307; see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Psychiatric disorder

The RO denied service connection for a psychiatric disorder, depression, in April 2004 and notified the Veteran of its decision and of his right to appeal it within 1 year in at the time.  No appeal was filed and no additional evidence was received within 1 year of the April 2004 notice.  Accordingly, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time, it was noted that service treatment records were silent for reference to psychiatric problems.  On service examination in July 1976, the Veteran reported that he was in good health.  He denied having or having had psychiatric symptomatology, and he was clinically normal psychiatrically at that time.  On service discharge examination in October 1977, the Veteran stated that he was not taking medication and that his health was in good condition.  He denied having or having had psychiatric symptomatology.  The October 1977 service discharge examination revealed a normal psychiatric exam.  

At the time of VA prime care treatment in October 2003, the Veteran was there for glasses.  He reported a long, convoluted history of depression, hospitalization, substance abuse, and marital discord.  He had been a Marine Lieutenant and had had a traumatic facial injury that had been repaired.  He reported that he had had over 30 years of drug problems, and that he could not sleep because of his dreams and restlessness.  Clinically, he was very anxious, and he fidgeted and fumbled with his hands.  The assessments were depressive disorder; and substance abuse disorder by history.  The Veteran was referred to mental health for evaluation.  On mental health intake appointment later that month, he stated that he had been depressed ever since he left the Marines.  He had resigned his commission and they discharged him.  The assessment was major depression verses substance induced mood disorder.  In November 2003, the assessment was cocaine dependence, substance induced mood disorder verses major depressive disorder.  In January 2004, it was noted that the Veteran had been using crack cocaine since about the time he left the military.  

The basis of the April 2004 RO decision denying service connection for psychiatric disability was that service treatment records were negative for any psychiatric disabilities or symptoms.  The RO indicated that the current treatment reports revealed a diagnosis of depression, but it was not shown to have had its inception during service.  

The Board finds that the current claims for service connection for variously diagnosed psychiatric disabilities (PTSD, bipolar disorder, and schizophrenia) do not amount to new claim(s) as the only diagnosed psychiatric disabilities in the record are depression and substance abuse disorders, diagnoses previously of record when an earlier claim for service connection for a psychiatric disorder was denied.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009). See also Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

Since the final April 2004 rating decision, no new and material evidence has been received.  There are reports, for example in April 2010, of diagnoses of cocaine dependence, substance induced mood disorder, and substance induced psychotic disorder, and of substance induced psychosis and mood disorders verses major depression in May 2010.  These are cumulative of the medical records previously considered, merely reiterating the existence of current psychiatric disability.  

There has also been testimony about posttraumatic stress disorder (PTSD), including during an August 2011 hearing, and about how the Veteran was abused, harassed, and confused in service, and how his service discharge had been traumatic, in January 2013.  However, no new and material evidence has been provided, as the record does not contain a diagnosis of PTSD or any indication a psychiatric disability is related to service.  There had already been reports in October 2003 of psychiatric problems [drug problems dating for 30 years (which would have included during service)] and of other serious (facial) trauma in service.  Accordingly, the Board finds that this evidence is cumulative of evidence considered in April 2004.  

No competent evidence has been submitted, providing a link to service for any possibly current psychiatric disorder, including possibly PTSD (which was mentioned in an April 2011 letter from a VA health care provider, and for which an appropriate DSM diagnosis is uncertain).  To the contrary, there was a VA psychiatric examination in July 2013, at which time the examiner considered the Veteran's history and clinical findings and indicated that the current diagnoses are recurrent depressive disorder; and polysubstance abuse, the same diagnoses of record at the time of the prior final denial.  The examiner noted that the Veteran reported several different categories of symptoms, and that they were mostly PTSD related symptoms, but did not diagnose PTSD.  The examiner could not find any evidence that the Veteran had ever been diagnosed with schizophrenia or bipolar disorder (which had also been claimed).  The examiner also stated that there is no evidence that if the Veteran is diagnosed with these disorders, that they are a result of his service.  Instead, the examiner reported that it is likely that the Veteran's current diagnosis, of depressive disorder, is secondary to his long term substance abuse and the consequences of that abuse.  This is not new and material evidence, as it does not show a nexus between current psychiatric disability and service.  

The Board notes in conjunction with the Veteran's report in October 2003 that he had had over 30 years of drug use, and in conjunction with his January 2010 report that he first started using cocaine after leaving the service, that the provisions of 38 U.S.C.A. § 1131 prohibit compensation for disabilities resulting from a Veteran's own willful abuse of drugs.  Additionally, while the Veteran may feel that his current psychiatric disorder, however characterized or diagnosed, is related to service, as reflected by statements he has made during the course of his claim, he is not competent, as a layperson, to indicate when psychiatric disorders were manifest or what their cause was.  Medical evidence is required, as this is a complex medical matter outside of the realm of the sensibilities of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, his statements to this effect are not new and material evidence.  

Erectile dysfunction

The RO denied service connection for erectile dysfunction in June 2012 and notified the Veteran of its decision and of his right to appeal it within 1 year thereof at the time.  The Veteran did not appeal, nor was new and material evidence received within one year of the June 2012 notification of the decision at the time.  Accordingly, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The basis of the decision was that erectile dysfunction was not shown in service and there was no current diagnosis.  

Evidence at that time included a December 2006 VA medical record which showed at the time that the Veteran was complaining of decreased libido and being unable to maintain a penile erection.  The assessment was erectile dysfunction, and Levitra was ordered.  An October 2009 VA medical record reported that the Veteran had erectile dysfunction.  In March 2010, it was reported that he has controlled erectile dysfunction.  

Service treatment records were silent for reference to erectile dysfunction.  Also, on service examination in July 1976, the Veteran reported that he was in good health.  He did not report any pertinent symptomatology, and he was clinically normal at that time.  On service discharge examination in October 1977, the Veteran stated that his health was good and he was normal clinically as well.

Since the June 2012 decision, new and material evidence has not been received.  The Veteran's October 2013 report that for the past 5 years, testicle and groin problems had caused him to have erectile dysfunction, does not relate his current erectile dysfunction to service.  No competent evidence has been submitted showing that the Veteran's current erectile dysfunction was manifest in service or is related to service.  Essentially no material evidence has been offered to reopen this claim.  Accordingly, the claim may not be reopened.  

Sleep apnea

The RO denied service connection for sleep apnea in September 2010 and notified the Veteran of its decision and of his right to appeal it within 1 year thereof at the time.  The Veteran did not appeal, nor was new and material evidence received within one year of the September 2010 notification of the decision at the time.  Accordingly, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The basis of the decision was that there was no evidence of treatment for or diagnosis of sleep apnea in service, and no documentation of a current diagnosis of sleep apnea related to the Veteran's service.  

Evidence of record at that time included a March 2010 VA medical record which showed that severe obstructive sleep apnea was diagnosed at that time, by polysomnography.  At the time of the decision, service treatment records were silent for reference to sleep apnea.  On service examination in July 1976, the Veteran reported that he was in good health.  He denied having or having had pertinent symptomatology, and he was clinically normal at that time.  On service discharge examination in October 1977, the Veteran stated that his health was good.  He denied having or having had frequent trouble sleeping or pertinent illness, and he was clinically normal.  

Since that decision, new and material evidence has not been received.  No competent evidence has been submitted showing that the Veteran's current sleep apnea was manifest in service or is related to service.  To the extent the Veteran's October 2013 statement may be an opinion from him that his sleep apnea is service-connected, such statement is not material, as he is not capable, as a layperson, or relating his sleep apnea to service.  Medical evidence is required to opine on this complex medical matter.  Jandreau.  Accordingly, the claim may not be reopened.  

Lower back/lumbar spine

The RO denied service connection for lower back disability in September 2010 and notified the Veteran of its decision and of his right to appeal it within 1 year thereof at the time.  The Veteran did not appeal, nor was new and material evidence received within one year of the September 2010 notification of the decision at the time.  Accordingly, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the decision, service treatment records were silent for reference to lower back problems.  On service examination in July 1976, the Veteran reported that he was in good health.  He denied having or having had pertinent symptomatology including recurrent back pain, illness, and injury; and he was clinically normal at that time.  On service discharge examination in October 1977, the Veteran stated that his health was good, and he again denied having or having had recurrent back pain or other pertinent symptomatology.  Clinically, his lower back was normal.  

A December 2002 VA medical record reported a history of chronic low back pain for 2 years, with the Veteran denying trauma.  X-rays showed spondylosis of his lower lumbar spine.  A January 2010 MRI of the Veteran's lumbar spine showed mild disc bulges at L4-L5 with annular tears.  The basis of the RO's September 2010 decision was that the Veteran's service treatment records did not show treatment for or a diagnosis of chronic disability of the lumbar spine in service, and that there was no documentation that the Veteran's current diagnosis of degeneration of intervertebral disc disease of the lumbar spine was related to his service.  

Since that decision, new and material evidence has been received.  Previously, there was no evidence of an in-service disease, injury, or event, or of in-service symptomatology.  Now, however, there is, in the Veteran's February 2017 hearing testimony.  At that time, the Veteran was asked how he injured his back in service.  He responded that an officer told him to push it until he saw a red light go out in the barracks.  So he pushed up and down for about an hour or 2, pushing it back and forth.  He ran the obstacle course, hitting his face on one of the obstacle courses trying to get over the different barriers.  He testified that when he did night moving and map reading, at night he fell down ravines and ran into trees.  He indicated that he never received treatment.  He stated that his back continued to give him problems in service, and that he complained about 15 times.  He was in the National Guard after service discharge and he did not seek treatment until at least about 5 years after he got out.  The only time he really got treatment was at the VA hospital in Charleston.  The evidence as to in-service injury/events is new and material evidence, as it is the type of evidence that was necessary before, but was lacking.  

Accordingly, the claim will be considered on its merits, in light of all of the evidence, including that mentioned above.  (The Board notes that in essence, the RO decided the claim on its merits in June 2012, and so it he has already had an RO decision on the matter of the merits of the claim.  See the RO's June 18, 2012 decision notification letter to the Veteran)  

Current medical records continue to show current lower back disability, but do not relate it to service.  Additionally, in June 2011, the Veteran stated that during his time in service, he did exercise; did forced marches with a 10 pound helmet on his head and a 50 pound pack on his back; ran hill trails up and down with boots and a full pack; marched and drilled on a parade deck; fell down a small hillside and walked into tree branches at night during training; and stood at attention in a locked position.  The Veteran stated in June 2011 that he felt that the above activity caused a lot of wear and tear on his back, causing him to have back problems.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current lumbar spine disability.  The preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent (for arthritis); and that it is unrelated to service.  While the Veteran now claims that there were in-service events that affected his back, the preponderance of the evidence indicates that the is no current back disability related to service.  Contrary to his recent compensation setting assertions of continued back problems in service, the Veteran's denied having or having had back trouble or other pertinent symptomatology on service examinations in June 1976 and October 1977, and his back was clinically evaluated on both occasions and was found to be normal.  This is probative evidence that his back was normal at service separation and that he did not develop a chronic back disability in service.  Also, the first report of record showing low back problems is dated in December 2002, which was over 25 years post-service, and at that time, the Veteran, again contradictory to recent testimony, indicated that he had had chronic low back pain for only 2 years and denied having had any prior trauma.  X-rays showed spondylosis of his lower lumbar spine which had not been shown in service or within 1 year of separation, and the complaints were for only 2 years duration at that time.  All of the probative evidence points to a current lumbar spine disability which was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  The Veteran testimony, contradicted by prior medical records contemporaneous to service and to the first diagnosis of lumbar spine disability, is impeached by those more probative records, made at those times for medical purposes.  

While the Veteran may feel that his current lumbar spine disability is related to service, he is not competent, as a layperson, to opine as to this complex medical matter.  Medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Cervical spine

The Veteran appeals the RO's June 2012 decision denying service connection for cervical spine disability.   

Service treatment records are silent for reference to neck or cervical spine problems.  On service examination in July 1976, the Veteran reported that he was in good health.  He denied having or having had pertinent symptomatology, and he was clinically normal at that time.  On service discharge examination in October 1977, the Veteran stated that his health was good.  He denied having or having had pertinent symptomatology, illness, or injury; and clinically, his cervical spine was normal.  

In July 2004, a history of chronic neck pain, extending down into the Veteran's arms with numbness in the arms at times, was reported.  X-rays revealed minimal neural foraminal stenosis at C5-6 and C6-7, and findings compatible with multilevel stenosis of the spinal canal.  A February 2006 VA medical record shows cervical disc disease.  A February 2007 VA medical record shows an assessment of cervical foraminal stenosis.  A June 2008 VA medical record reports cervical disc disease.  

A January 2010 MRI of the Veteran's cervical spine showed multilevel disc disease and bilateral foraminal narrowing.  A May 2010 VA medical record shows that the Veteran reported having neck pain for the last 10-15 years.

In June 2011, the Veteran stated that during his time in service, he did exercise; did forced marches with a 10 pound helmet on his head and a 50 pound pack on his back; ran hill trails up and down with boots and a full pack; marched and drilled on a parade deck, and stood at attention in a locked position.  He felt that these caused a lot of wear and tear on his neck, causing him to have neck problems.  Also, he fell down a small hillside and walked into tree branches at night during training.  

Additionally, during his February 2017 hearing before the undersigned, he was asked how he injured his neck.  He stated that an officer told him to push it until he saw a red light go out in the barracks.  So he pushed up and down for about an hour or 2, pushing it back and forth.  He ran the obstacle course, hitting his face on one of the obstacle courses trying to get over the different barriers, and when he did night moving and map reading, at night he fell down ravines where trees hit him.  He indicated that he never received treatment.  He was in the National Guard after service discharge and he did not seek treatment until at least about 5 years after he got out.  The only time he really got treatment was at the VA hospital in Charleston (the available relevant records for which are of record).  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current cervical spine disability.  The preponderance of the evidence indicates that it was not manifest in service, or for arthritis, to a degree of 10 percent within 1 year of separation; and that it is unrelated to service.  The Veteran's reports of being in good health on service examinations, and the normal clinical evaluations at those times, together with his denials of having or having had symptomatology in service at the times of the July 1976 and October 1977 service examinations, outweigh his more recent compensation-setting testimony regarding in-service events, as the former were made at the time for medical purposes.  Further evidence working against the claim is that the first showing of cervical spine disability was in July 2004, and even in May 2010, the Veteran reported having neck pain for only the past 10-15 years, which was still many years after service.  

Pseudofolliculitis barbae

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In January 2012, the RO denied the Veteran a rating in excess of 10 percent for his pseudofolliculitis barbae.  The Veteran was provided notice of that decision and of his appeal rights in February 2012.  Later that month, on February 29, 2012, the Veteran claimed for an increased rating for pseudofolliculitis barbae.  In the September 2015 statement of the case, the RO is shown as considering the claim to have been filed on May 27, 2011, and that is when the claim before the RO in January 2012 was filed.  Additionally, the RO considered a June 2011 VA examination report in its September 2015 statement of the case.  Accordingly, the Board concludes that the appeal should be considered as encompassing the rating for pseudofolliculitis barbae since May 27, 2011.  

The Veteran appeals for a higher rating for his service-connected pseudofolliculitis barbae, which is rated as 10 percent disabling, under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Diagnostic Code 7806 provides for a 10 percent rating for dermatitis or eczema when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  

Diagnostic Code 7806 provides for a 30 percent rating for dermatitis or eczema when 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  

On VA examination for pseudofolliculitis barbae in June 2011, the Veteran reported that he had seen a dermatologist and was given some prescription creams, which do help sometimes.  He was currently on a topical solution which was given to him.  On examination, the skin on his neck was 50 percent hyperpigmented to the portion proximal to the chin, with multiple papules and scattered pustules.  The skin on his bilateral cheeks also had a 50 percent area of multiple papules and scattered pustules with some pitting and scattered areas of hyperpigmentation.  He had no honey-crusted lesions, no erythematous patches, and no flaking skin.  The skin on the back of his neck was clear.  It was the examiner's impression that the Veteran had pseudofolliculitis barbae which was on 12 percent of exposed skin and 3 percent of the entire body.  Photographs from June 2011 are of record and depict characteristics described by the examiner considered.  

On VA examination in April 2012, it was reported that the Veteran had been treated with topical corticosteroids constantly or near constantly in the past 12 months.  He had not been treated with systemic corticosteroids or other immunosuppressive medications.  On examination, the Veteran did not have any dermatitis or eczema.  Hyperpigmentation and scarring was noted along his neck.  A beard was in place.  There was indentation noted from pulled hair follicles to his cheeks bilaterally.  Percent of exposed skin was less than 5 percent.  Percent of total body area was less than 5 percent.  The examiner indicated that the Veteran's skin conditions did not impact his ability to work.   

On VA examination in May 2015, the Veteran complained of irritation in the face and neck area, along with scarring.  A skin condition caused scarring or disfigurement of his head, face, or neck.  He had not been treated with oral or topical medications in the past 12 months for any skin condition.  Infections of the skin affected less than 5 percent of total body area and 5 to 20 percent of exposed area.  His pseudofolliculitis barbae was described as involving diffusely spread erythematous papules in bearded areas of his face and anterior neck.  The examiner indicated that the Veteran's skin conditions did not impact his ability to work.   

Based on the evidence, the Board concludes that a rating in excess of 10 percent is not warranted for the Veteran's service-connected pseudofolliculitis barbae.  At the time of the VA examination in June 2011, the Veteran was a topical medication, and he had no more than about 12 percent of exposed skin and 3 percent of his entire body affected by pseudofolliculitis barba.  On VA examination in April 2012, the Veteran had less than 5 percent of his exposed skin and less than 5 percent of his total body area affected.  On VA examination in May 2015, less than 5 percent of total body area and 5 to 20 percent of exposed area was affected.  The preponderance of the evidence indicates that 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas, is not affected, and that systemic therapy such as corticosteroids or other immunosuppressive drugs have not been required for a total duration of 6 weeks or more during the past 12-month period, or for any portion of the rating period.  It does not appear that the Veteran has had systemic therapy pertaining to or affecting his body as a whole.  See Johnson v. Shulkin, United States Court of Appeals for the Federal Circuit No. 16-2144 (July 14, 2017).  Instead, it appears from the description of the treatment, with no evidence to the contrary, that his treatment is wholly local in nature.

Next, the record, including statements from the Veteran, his photographs, and his medical records including the above examination reports, does not show that any of the 8 characteristics of disfigurement from scars, listed in Diagnostic Code 7800, are present as a result of his pseudofolliculitis barbae.  

In light of the above, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's pseudofolliculitis barbae during any part of the rating period.  

The Veteran's representative mentioned in October 2015 that the Veteran contends that he warrants thorough and contemporaneous VA examinations.  The representative stated that the Veteran's pseudofolliculitis barbae "is worse".  However, the representative did not indicate that it is worse than it was when last examined, which was very recently, in May 2015.  The Veteran also challenged the adequacy of his May 2015 VA dermatology examination at the time of his February 2017 hearing because he did not hear back after the examination.  The Board finds no basis for another examination, however.  There is no indication of a worsening since the recent VA examination.  Additionally, the Veteran was offered the opportunity to review the May 2015 VA dermatology examination report at the time of his hearing, and after doing so, provided no substantive reasons for why he felt it is inadequate.  The Board has reviewed it and the rest of the record and finds that sufficient evidence of record to fairly decide the claim.  

Last on this issue, neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2012). 

It is the established policy that Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, are: left intraorbital scar, status post hematoma removal, 30 percent; painful scar, status post hematoma removal of the left infraorbital area associated with left intraorbital scar, status post hematoma removal, 10 percent; and pseudofolliculitis barbae, 10 percent; for a combined rating of 40 percent.  When there is more than one service-connected disability, one must be ratable as at least 40 percent disabling and the combined rating must be 70 percent or higher in order to consider TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  This is not the case here, as the Veteran's combined rating is 40 percent.  See 38 C.F.R. § 4.25 (2016).  

However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b). 

A January 2004 VA medical record notes that the Veteran had been a 2nd Lieutenant in service, and had work experience as a food broker, in corrections.  He was working 3 hours a day currently at a church, making about $450 per month.  An October 2004 VA medical record shows that the Veteran has a B.S. in Physical Education, with a minor in Biology; and that he has work experience in housekeeping and maintenance work.  The Veteran's January 2013 VA Form 21-8940 shows that he last worked full time in January 2008, as a maintenance worker.  He had also had training as an electrician, from 1980 to 1991.  A July 2013 VA psychiatric examination report states that the Veteran had been working at the VA in transport, taking people to different floors for their appointments, until he quit about a year beforehand, because of "pressure".  

There is no indication that the Veteran's service-connected left intraorbital area scars or pseudofolliculitis barbae, alone or when combined with each other, preclude him from all forms of substantially gainful employment consistent with his education and work experience.  To the contrary, the Veteran would seem suited for many forms of substantially gainful employment in light of them, including those types that he has previously performed.  

Based on the evidence, the Board finds that referral of the Veteran's case to the Director of Compensation and Pension to determine the matter of TDIU on an extraschedular basis is not warranted.  There is no evidence that the Veteran's  service-connected disabilities combine to preclude him from all forms of substantially gainful employment.  The Board notes that Social Security Administration records, including an August 2010 determination showing that the Veteran has been determined to be disabled by Social Security Administration due to disorders of the back and hypertension, are not helpful to the Veteran.  Service connection is not in effect for these disorders.  The Veteran indicated in his January 2013 VA Form 21-8940 that mental disorder prevented him from securing or following substantially gainful employment.  However, that is not service-connected and so it (and other non-service-connected disabilities) cannot be considered for TDIU purposes.  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Although the Board regrets that its decision could not be more favorable to the Veteran, we would like to thank the Veteran for all of his service to his country, both active and in the National Guard.  


ORDER

As new and material evidence has not been received, the claims for service connection for a psychiatric disorder, sleep apnea, and erectile dysfunction, may not be reopened and remain denied.  

As new and material evidence has been received, the claim for service connection for lumbar spine disability is reopened, but such claim is denied on its merits.  

Service connection for cervical spine disability is denied.

A rating in excess of 10 percent for pseudofolliculitis barbae is denied.

A TDIU is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


